Order entered August 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01659-CV

                      ESTATE OF CLOYD D. YOUNG, DECEASED

                          On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                           Trial Court Cause No. Pr-09-02344-1

                                           ORDER
       The Court has before it appellant Vivian Young’s August 13, 2013 unopposed motion to

extend time to file reply brief. The Court GRANTS the motion and ORDERS that any reply

brief be filed by September 4, 2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE